Case 1:20-cv-00252-JJM-PAS Document 14 Filed 10/05/20 Page 1 of 6 PageID #: 289




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

                                              )
  JEFFREY LIPSHIRES; SARA                     )
  DONNELLY; and ANSELMO TONI                  )
      Plaintiffs,                             )
                                              )
        v.                                    )
                                              )         C.A. No. 20-252-JJM-PAS
   BEHAN BROS., INC RETIREMENT                )
   PLAN; BEHAN BROS., INC.;                   )
   MICHAEL J. BEHAN, JR.; and                 )
   WILLIAM P . BEHAN,                         )
      Defendant.                              )
                                              )
  ---------------
                             MEMORANDUM AND ORDER1

  JOHN J. MCCONNELL, JR., Chief United States District Judge.

         Plaintiffs Jeffrey Lipshires, Sara Donnelly, and Anselmo Toni are retired

  employees of Defendant Behan Bros., Inc. and former participants in Defendant

  Behan Bros., Inc. Retirement Plan. They retired on different dates, but all in the

  year 2018.    After the Plan-imposed one·year Break in Service, each sought to

  withdraw their individual balances from the Plan, asking on January 3, 2019 for a

 valuation date of December 31, 2019. 2 ECF No. 1 ,r 44. The Covid-19 pandemic hit



        1  The facts of this case are extensive; for the purposes of this motion to dismiss,
  the Court will keep its recitation of facts to a minimum, including only those
  necessary to set the stage for its decision.
         2 Plaintiffs had the option of taking their balances before December 31, but the

  market was up, and they opted to keep their assets in the Plan through the end of the
  year. They expected a December 31st valuation and specifically allege that John
  Pursche, the Plan Administrator's email contact person, "represented to Lipshires
  that a special valuation could not be issued under the terms of the Plan." ECF No. 1
  ,r 41.
Case 1:20-cv-00252-JJM-PAS Document 14 Filed 10/05/20 Page 2 of 6 PageID #: 290




  in early 2020, causing a substantial downturn in the stock market, which negatively

  impacted the Plan's assets held in a pooled investment account. Despite Plaintiffs'

  repeated requests for the payout numbers as of December 31st, the Plan

  Administrator, through its third·party administrator Abacus, delayed giving them

  the market valuation until March-when the Covid·19 pandemic had already had a

  negative impact on the stock market. Id.         ,r,r 45·57.
        The Plan document gives the Plan Administrator deference to declare a Special

  Valuation Date in "extraordinary situations" such as where there is "a significant

  change in economic conditions or Market Value of the Trust Fund." Id.          ,r 28.   The

  Plan Administrator opted to set a Special Valuation Date of April 30, 2020 to

  moderate Plaintiffs' losses. Id.   ,r,r 58·61.   With the April 30, 2020 payout instead of

  the December 31, 2019 payout date, Plaintiffs lost a combined $55,000.                  They

  appealed the Plan Administrator's decision and it was denied. Id.        ,r,r 63·68.    They

  took their 401k distributions without prejudice or waiver of their rights to seek the

  additional amounts. Id.   ,r 80.
        Plaintiffs now sue under the Employee Retirement Income Security Act of

  1974, as amended, 29 U.S.C. §§ 1001 et seq. (ERISA) for additional retirement

  benefits from the Plan representing their respective market losses and for the Plan

  Administrator's breach of fiduciary duty.            All Defendants move to dismiss the

  complaint, arguing that it fails to state a claim because the pandemic market

  downturn justified the Special Valuation Date and Plaintiffs' retirement account

  balances have been paid in full. ECF No. 8. Defendants Michael J. Behan, Jr. and




                                                   2
Case 1:20-cv-00252-JJM-PAS Document 14 Filed 10/05/20 Page 3 of 6 PageID #: 291




   William P. Behan (the "Trustee Defendants") argue they should be dismissed because

   they are not proper Defendants. Id. For the reasons set forth below, the Court

   DENIES Defendants' motion.

   I.    STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(6) tests the plausibility of the claims

   presented in a plaintiff's complaint. "To avoid dismissal, a complaint must provide 'a

   short and plain statement of the claim showing that the pleader is entitled to relief."'

   Garcfa·Catalan v. United States, 734 F.3d 100, 102 (1st Cir. 2013) (quoting Fed. R.

   Civ. P. 8(a)(2)). At this stage, "the plaintiff need not demonstrate that she is likely to

   prevail, but her claim must suggest 'more than a sheer possibility that a defendant

   has acted unlawfully."' Id. at 102-03 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

   (2009)). The "complaint must contain sufficient factual matter, accepted as true, to

   'state a claim to relief that is plausible on its face."' Iqbal, 556 U.S. at 678 (quoting

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "In determining whether a

   complaint crosses the plausibility threshold, 'the reviewing court [must] draw on its

   judicial experience and common sense."' Garcfa·Catalan, 734 F.3d at 103 (alteration

   in original) (quoting Iqbal, 556 U.S. at 679).

   II.   DISCUSSION

          Out of the gate, Defendants try to convince the Court to decide what the

   applicable ERISA denial of benefits standard of review is in ultimately deciding

   whether Plaintiffs' case survives their motion to dismiss. The caselaw is clear that it

   is generally a de novo standard, but an arbitrary and capricious standard could apply




                                               3
    Case 1:20-cv-00252-JJM-PAS Document 14 Filed 10/05/20 Page 4 of 6 PageID #: 292




       in cases where the Plan document gives the Plan Administrator deference during

       economic downturns, which it does in this case. Applying the lesser standard,

       Defendants argue Plaintiffs' case should be dismissed because they have not pleaded

       any facts to support that the decision to set a Special Valuation Date in light of the

       Covid-19 pandemic was arbitrary and capricious.

               While the arbitrary and capricious standard may well apply here, the

       evaluation gets to the merits of Defendants' conduct and the Court must stay true to

       the motion to dismiss standard where a plaintiff need not prove she can win her case,

       but need only provide 'a short and plain statement of the claim showing that the

       pleader is entitled to relief."' Garcia·Catalan, 734 F.3d at 102 (quoting Fed. R. Civ.

       P. 8(a)(2)). On a motion to dismiss, the Court should not judge whether Defendants

       in fact acted reasonably as opposed to arbitrarily and capriciously based on their view

       of the facts. The Court must take the complaint's plausible allegations as true and

       find that it "contain[s] sufficient factual matter ... to 'state a claim to relief that is

       plausible on its face."' Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp., 550 U.S. at

       570).

               After reviewing the factual allegations in the complaint, the Court finds that

       Plaintiffs' complaint sufficiently alleges the two counts- Count I for Wrongful Denial

       of Benefits and Count II for Breach of Fiduciary Duty such that Defendants' motion

       to dismiss is denied.

               As to Count I, Plaintiffs allege that they requested their 401k distribution

       valuations as of December 31, 2019 numerous times, ECF No. 1           1 83,   Defendants




                                                   4


l
Case 1:20-cv-00252-JJM-PAS Document 14 Filed 10/05/20 Page 5 of 6 PageID #: 293




    unreasonably delayed issuing the valuations until March 2020, id.               ,r,r 84, 88, 89, and
    then "preemptively declared a Special Valuation and applied it to reduce Plaintiffs'

    401k account distributions." Id.       ,r 90.   Mr. Lipshires lost $24,458; Ms. Donnelly lost

    $22,168.85; Mr. Toni lost $7,670.92. Id.           ,r,r 92·94.   These allegations, among others

    buttressing them in the complaint, are sufficient to plead a claim under Count I.

          As to Count II, Plaintiffs allege that the Trustee Defendants are fiduciaries of

    the Plan and owed them a fiduciary duty. Id.             ,r 115.   As fiduciaries of the Plan, they

    must discharge their duties with respect to the Plan solely in the interest of the

    participants and beneficiaries. Id.      ,r 117.    Plaintiffs allege that Defendants breached

    their duties in that their interests may have conflicted with Plaintiffs' because they

    and several of their family members are also part of the Plan. Id.                   ,r,r 118,   119.

    Plaintiffs allege that the Trustees have inconsistently issued Special Valuations and

    may have declared the Special Valuation Date because paying the Plaintiffs out on

    the pre·pandemic December 31, 2019 market rate would adversely affect their

    family's finances.   Id.   ,r,r 120,   128. In light of these allegations, Plaintiffs have

    sufficiently pled a breach of fiduciary claim and that Michael and William Behan are

    proper Defendants to this claim.

          Finally, in response to Defendants' argument that Count II should be

    dismissed because Count I provides an adequate remedy such that Plaintiffs cannot

    recover on both counts, the Court cannot determine on a motion to dismiss whether

    Plaintiffs will be able to recover on Count I so it is premature to dismiss Count II as

    duplicative. Pleading in the alternative is appropriate.




                                                        5
Case 1:20-cv-00252-JJM-PAS Document 14 Filed 10/05/20 Page 6 of 6 PageID #: 294




   III.   CONCLUSION

          For the reasons articulated above, Defendants' Motion to Dismiss is DENIED.

   ECFNo. 8.




   John J. McConnell, Jr.
   Chief Judge
   United States District Court

   October 2, 2020




                                           6
